Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Examiner has considered the information disclosure statement filed on 5/24/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shinohara (US20140071543).

    PNG
    media_image1.png
    621
    621
    media_image1.png
    Greyscale


Regarding claim 1, Shinohara teaches an imaging lens for a solid-state image sensor in which elements are arranged in order from an object side to an image side, comprising (see figure 1, Table 1):
a first lens(L1) with positive refractive power (paragraph 69) having a convex surface on the object side (paragraph 69);
a second lens(L2) with negative refractive power(paragraph 70) having a concave surface on the image side (paragraph 70);
a third lens(L3) with positive refractive power(paragraph 71) as a double-sided aspheric lens (paragraph 111) having a convex surface on the object side (paragraph 71-72);
a fourth lens (L4) with positive refractive power (paragraph 73) having a convex surface on the image side (paragraph 111, R8,R9);
a fifth lens (L5) as a double-sided aspheric lens (paragraph 111) having a concave surface on the image side (paragraph 74); and
a sixth lens (L6) with negative refractive power (paragraph 76) having a concave surface on the image side (paragraph 76), 
wherein the image-side surface of the sixth lens has an aspheric shape (paragraph 111) with a pole-change point in a position off an optical axis (paragraph 76-77, figure 1).
Regarding claim 5, the imaging lens according to Claim 1, wherein: the fifth lens (L5) is a meniscus lens with negative refractive power (paragraph 74) and the object-side surface and the image- side surface of the fifth lens have an aspheric shape (paragraph 111) with a pole-change point in a position off the optical axis; and the sixth lens (L6) is a meniscus lens and the object-side surface of the sixth lens has an aspheric shape with a pole-change point in a position off the optical axis (paragraph 75-77).
Regarding claim 6, value is approximately 1.05.
Regarding claim 7, value is approximately -1,74.
Regarding claim 8, value is approximately 4.15.
Regarding claim 9, the imaging lens according to Claim 1, wherein conditional expressions (3) and (4) below are satisfied: 
(3) 45<vd1<80- see paragraph 111
(4) 10<vd2<40-see paragraph 111
where 
vdl: Abbe number of the first lens at d-ray 
vd2: Abbe number of the second lens at d-ray.

Claim(s) 1, 5-10 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shinohara (US20150109685).

    PNG
    media_image2.png
    549
    576
    media_image2.png
    Greyscale

Regarding claim 1, Shinohara teaches an imaging lens for a solid-state image sensor in which elements are arranged in order from an object side to an image side, comprising (see figure 13, Tables 25-26):
a first lens(L1) with positive refractive power (paragraph 66) having a convex surface on the object side (paragraph 113, Table 25);
a second lens(L2) with negative refractive power(paragraph 70) having a concave surface on the image side (paragraph 113, Table 25);
a third lens(L3) with positive refractive power(paragraph 75) as a double-sided aspheric lens (paragraph 113, Table 26) having a convex surface on the object side (paragraph 113, Table 25);
a fourth lens (L4) with positive refractive power (paragraph 77) having a convex surface on the image side (paragraph 113, Table 25);
a fifth lens (L5) as a double-sided aspheric lens (paragraph 113, Table 26) having a concave surface on the image side (paragraph 113, Table 25; figure 13); and
a sixth lens (L6) with negative refractive power (paragraph 79) having a concave surface on the image side (paragraph 113, Table 25), 
wherein the image-side surface of the sixth lens has an aspheric shape (paragraph 79) with a pole-change point in a position off an optical axis (paragraph 79, figure 13).
Regarding claim 5, the imaging lens according to Claim 1, wherein: the fifth lens (L5) is a meniscus lens with negative refractive power (paragraph 78) and the object-side surface and the image- side surface of the fifth lens have an aspheric shape (paragraph 113, Table 26) with a pole-change point in a position off the optical axis (see figure 13); and the sixth lens (L6) is a meniscus lens and the object-side surface of the sixth lens has an aspheric shape (paragraph 113, Table 26) with a pole-change point in a position off the optical axis (paragraph 79).
Regarding claim 6, value is approximately 0.89.
Regarding claim 7, value is approximately -1.714.
Regarding claim 8, value is approximately 6.21.
Regarding claim 9, the imaging lens according to Claim 1, wherein conditional expressions (3) and (4) below are satisfied: 
(3) 45<vd1<80- see paragraph 113, Table 25
(4) 10<vd2<40-see paragraph 113, Table 25
where 
vdl: Abbe number of the first lens at d-ray 
vd2: Abbe number of the second lens at d-ray.
Regarding claim  10, the imaging lens according to Claim 1, wherein conditional expressions (5) to (8) below are satisfied: 
(5) 50<vd3<75 (see paragraph 113, Table 25)
(6) 50<vd4<75 (see paragraph 113, Table 25)
(7) 20<vd5<40 (see paragraph 113, Table 25)
(8) 50<vd6<75(see paragraph 113, Table 25)
Regarding claim 19, see Examiner’s notes in claim 10.

Claim(s) 1-4, 6-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hsieh et al (US20140320981).

    PNG
    media_image3.png
    592
    555
    media_image3.png
    Greyscale

Regarding claim 1, Hsieh et al teaches an imaging lens for a solid-state image sensor in which elements are arranged in order from an object side to an image side, comprising (see figure 1, Table 1 and figure 5, Table 5):
a first lens(110 or 310) with positive refractive power (paragraph 49 or 93) having a convex surface on the object side (paragraph 49 or 86);
a second lens(120 or 320) with negative refractive power(paragraph 50 or 93) having a concave surface on the image side (paragraph 50 or 87);
a third lens(130 or 330) with positive refractive power(paragraph 51 or 93) as a double-sided aspheric lens (paragraph 51 or 93) having a convex surface on the object side (paragraph 51 or 88);
a fourth lens (140 or 340) with positive refractive power (paragraph 52 or 93) having a convex surface on the image side (paragraph 52 or 89);
a fifth lens (150 or 350) as a double-sided aspheric lens (paragraph 53 or 93) having a concave surface on the image side (paragraph 53 or 91); and
a sixth lens (160 or 360) with negative refractive power (paragraph 54 or 93) having a concave surface on the image side (paragraph 54 or 91), 
wherein the image-side surface of the sixth lens has an aspheric shape (paragraph 54 or 93) with a pole-change point in a position off an optical axis (paragraph 54 or 91, figure 1 or figure 5).
Regarding claim 2, value is approximately 0.81- (see figures1- 2 and Table 1);Also, value is approximately 0.812 for figures 5-6 and Table 5.
Regarding claim 3, value is approximately 0.83.
Regarding claim 4, value is approximately 1.2.
Regarding claim  6, value is approximately 0.79.
Regarding claim  7, value is approximately -2.275.
Regarding claim  8, value is approximately 4.483.
Regarding claim 9, see paragraph 72 and Table 1.
Regarding claim 10, see paragraph 72 and Table 1.
Regarding claim 11, value is approximately 0.83.
Regarding claim 12, value is approximately 1.2.
Regarding claim 14, value is approximately 0.79.
Regarding claim 15, value is approximately -2.275.
Regarding claim  16, value is approximately 4.483.
Regarding claim 17, see paragraph 72 and Table 1.
Regarding claim  18, see paragraph 72 and Table 1.
Regarding claim  19, see paragraph 72 and Table 1.
Regarding claim  20, see paragraph 72 and Table 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US20140320981) in view of Hsu et al (US20140254029).
Regarding claim 5, Hsieh et al teaches an the imaging lens according to Claim 1, wherein: the fifth lens (350) is a meniscus lens (see figure 5 and paragraph 90) with negative refractive power (paragraph 93, Table 5) and the object-side surface and the image- side surface of the fifth lens have an aspheric shape(paragraph 93, Table 5) with a pole-change point in a position off the optical axis; and the sixth lens (360) is a meniscus lens and the object-side surface of the sixth lens has an aspheric shape (paragraph 93, Table 5) with a pole- change point in a position off the optical axis (see figure 5 and paragraph 91).
	Hsieh et al teaches the surfaces of the lenses are aspherical. However, Hsieh fails to specifically disclose the object-side surface and the image- side surface of the fifth lens have an aspheric shape with a pole-change point in a position off the optical axis.
	In the same field of endeavor, Hsu et al teaches an imaging lens for a solid-state image sensor in which elements are arranged in order from an object side to an image side, comprising (see figures 3-4 and Table 3): a first lens( 210) with positive refractive power having a convex surface on the object side (paragraph 84-93); a second lens(220) with negative refractive power having a concave surface on the image side (paragraph 84-93); a third lens(230) with positive refractive power as a double-sided aspheric lens (Table 3); a fourth lens (240) with positive refractive power having a convex surface on the image side (paragraph 84-93);a fifth lens (250) as a double-sided aspheric lens (Table 3) having a concave surface on the image side (paragraph 84-93); and a sixth lens (260) with negative refractive power having a concave surface on the image side (paragraphs 84-931), 
wherein the image-side surface of the sixth lens has an aspheric shape (Table 3) with a pole-change point in a position off an optical axis (paragraph 90, figure 3); wherein : the fifth lens (250) is a meniscus lens (see figure 3 and paragraph 89) with negative refractive power (paragraph 93, Table 3) and the object-side surface and the image- side surface of the fifth lens have an aspheric shape(paragraph 93, Table 3) with a pole-change point in a position off the optical axis (paragraph 89); and the sixth lens (260) is a meniscus lens and the object-side surface of the sixth lens has an aspheric shape (paragraph 93, Table 3) with a pole- change point in a position off the optical axis (see figure 3 and paragraph 90). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since a fifth lens with inflection points helps to correct off-axis aberration and including a sixth lens with inflection points helps to prevent off- axis light from being incident on the image sensor and reduce aberrations.
Regarding claim 13, see Examiner’s notes in claim 5. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9291798. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 of the instant application are substantially equivalent to the patent claimed limitations of 1-20 in US Patent 9,291,798 respectively.
Claim 8 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9581792. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 8 of the instant application are substantially equivalent to the patent claimed limitations of 1 in US Patent 9,581,792 respectively.
Claims 1-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9599799. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-10 of the instant application are substantially equivalent to the patent claimed limitations of 1-10 and 11 -20 in US Patent 9,599,799 respectively.
Claims 1,7, and 9 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 2, 5, 13 and 14 of U.S. Patent No. 9804366. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 7, 9 and 9 of the instant application are substantially equivalent to the patent claimed limitations of  2,5,13 and 14 in US Patent 9,804,366 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang, Xin-xuan (CN202217102) teaches an optical image pickup lens unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872